DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020 has been entered.
 DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on October 20, 2020. Claims 1, 3, 8-12, 19-28 are pending in the application. Claims 8-12 and 19-28 have been withdrawn and claims 1 and 3 are pending herein. 
Status of Objections and Rejections
The rejections of claims 1 and 3 under 35 USC 112(a) is withdrawn in view of applicant’s amendment. 
All other rejections from the previous office action are maintained and modified in view of the amendment.
A new rejection under 35 USC 112(b) is necessitated by the amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “non-diamond carbon configured to adjust a relative signal to background for a detecting species” renders the claim indefinite. Firstly it’s unclear as to how non-diamond carbon adjusts a signal. The NDC does not adjust a signal. Rather, as disclosed in the specification, the sensor apparatus may output a signal. Further, it is also unclear as to what the relative signal is relative to. Further clarification is requested. Claim 3 is rejected as dependent thereon. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Whitehead et al. (US 2010/0006450) as evidenced by applicant’s specification and as evidenced by M. C. Granger, et al., Standard Electrochemical Behavior of High-Quality, Boron-Doped Polycrystalline Diamond Thin-Film Electrodes, Anal. Chem. vol. 702, pp. 3793-3804 (2000).

Regarding claims 1 and 3, Whitehead teaches electrode suitable for use in an electrochemical sensor apparatus (para. [0001], diamond electrode for electrolysis cell), comprising: 
a substrate of boron doped diamond (para. [0025], polycrystalline diamond, para. [0022], dopant such as boron to make diamond plate electrically conductive), the substrate presenting a working surface (face of plate, Figs. 5-7); 
wherein the working surface comprises at least one ablated region (an elongate aperture which may be a gap slot or slit may be made in the diamond plate using a laser, para. [0028], [0029]) in the form of at least one groove (Figs. 5a showing grooves); 
Whitehead teaches wherein the ablated region comprises a specific amount of non-diamond content (claim 1) and wherein the ablated region comprises sp2 material (claim 3) since as evidenced by Applicant’s specification at para. [0094] which discloses cutting the diamond substrate using a laser causes a small amount of NDC sp2 material to be left at the cut surface of the groove. Whitehead teaches wherein a laser is used to ablate the diamond plate para. [0028], [0029] and therefore, the ablated regions of the BDD substrate of Whitehead would also comprise NDC sp2 material at the ablated regions.
The Applicant is advised that the limitation “controlled amount of non-diamond content” is a product-by-process limitation. There is no apparent difference between the (para. [0029]).
The limitation “configured to adjust a relative signal to background for detecting a species” is a functional recitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Whitehead is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim.
Whitehead teaches wherein the working surface comprises polycrystalline boron doped diamond with negligible non-diamond carbon (since non diamond carbon is not mentioned, examiner interprets the teachings of Whitehead to teach negligible non-diamond carbon since it is the examiner’s position that some would NDC would occur as an impurity), except in the ablated region (non-diamond carbon would be present in lasered region as explained supra). As evidenced by Granger, even high quality boron doped polycrystalline diamond have negligible non-(p. 3794, first column, second paragraph). Therefore, it is the Examiner’s position, as evidenced by Granger, polycrystalline boron doped diamond will comprise minimal non-diamond carbon as an impurity and the teachings of Whitehead meet the instant limitations.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pickles et al. (US 2012/0037505) as evidenced by Applicant’s specification as evidenced by M. C. Granger, et al., Standard Electrochemical Behavior of High-Quality, Boron-Doped Polycrystalline Diamond Thin-Film Electrodes, Anal. Chem. vol. 702, pp. 3793-3804 (2000).

Regarding claims 1 and 3, Pickles teaches an electrode suitable for use in an electrochemical sensor apparatus (abstract, microelectrode comprising a diamond layer, para. [0004]-[0005], use of microelectrodes in electrochemical measurements, para. [0051], example), comprising:
a substrate of boron doped diamond (highly boron doped polycrystalline CVD diamond layer, para. [0051]), the substrate presenting a working surface (the polished array surface was flat, para. [0059]). 
Pickles wherein the working surface comprises at least one ablated region (the laser homogenised and projected the UV beam through a 20.times. reduction lens onto the polished surface of the diamond plate. A mask was placed in the beam just prior to the reduction lens and comprised of an AR coated fused silica plate partially coated with titanium. In the middle of the mask was a diamond shaped clear area of 20.times.10 mm with four 0.5 mm titanium coated circles positioned to form the primitive lattice of an hexagonal array, para. [0053]) in the form of at least one groove (In the middle of the mask was a diamond shaped clear area of 20.times.10 mm with four 0.5 mm titanium coated circles positioned to form the primitive lattice of an hexagonal array, para. [0053]);
Pickles teaches wherein the ablated region comprises a specific amount of non-diamond content (claim 1) and wherein the ablated region comprises sp2 material (claim 3) since as evidenced by Applicant’s specification at para. [0094] which discloses cutting the diamond substrate using a laser causes a small amount of NDC sp2 material to be left at the cut surface of the groove. Pickles teach laser ablating the region, para. [0053], and therefore, the ablated regions of the BDD substrate of Pickles would also comprise NDC sp2 material at the ablated regions.  
The Applicant is advised that the limitation “controlled amount of non-diamond content” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Pickles. Examiner also notes the term specific is broad and does not specify what the amount is in quantity. Examiner interprets the amount that is present in prior art Whitehead to be “specific”. Additionally, since the laser of Pickles causes the NDC sp2 material to be left and the laser is controlled the limitation is met.  
The limitation “configured to adjust a relative signal to background for detecting a species” is a functional recitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order 

Pickles teaches wherein the working surface comprises poly crystalline boron doped diamond with nominal non-diamond carbon (highly boron doped polycrystalline CVD diamond layer, para. [0051], since non diamond carbon is not mentioned, examiner interprets the teachings of Pickles to teach minimal non-diamond carbon) except in the ablated region (non-diamond carbon would be present in lasered region). As evidenced by Granger, even high quality boron doped polycrystalline diamond have negligible non-diamond carbon at the surface (p. 3794, first column, second paragraph). Therefore, it is the Examiner’s position, as evidenced by Granger, polycrystalline boron doped diamond will comprise negligible non-diamond carbon as an impurity and the teachings of Pickles meet the instant limitations.
Response to Arguments
In the arguments presented on pages 6-9 of amendment, the applicant argues that claim 1 has been amended to recite that the ablated region comprises a specific and controlled amount of non-diamond carbon and this aspect is not taught or suggested by the references. 
a controlled amount of non-diamond content” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Pickles or Whitehead. Examiner also notes the term specific is broad and does not specify a quantity. Since the laser of Whitehead/Pickles causes the NDC sp2 material to be left and the laser is controlled and the limitation is met.  
In the arguments presented on page 7-9 of amendment, the applicant argues that examiner has used impermissible hindsight. 
With respect to a polishing step removing any NDC, the arguments of counsel cannot take the place of evidence in the record. MPEP 2145(I). In any case, Whitehead teaches wherein polishing is optional (para. [0079]). Whitehead teaches “an elongate aperture may be made in the diamond plate using a laser” para. [0029] and that “the term “elongate aperture” refers to an opening such as a gap, slot or slit which has a length which is greater than its maximum width” para. [0028]. It is the examiner’s position that as evidenced by Applicant’s specification and Granger, that negligible NDC occurs at the non ablated regions and that NDC would occur at the ablated regions. With respect to applicant’s assertion of impermissible hindsight, Examiner responds that the rejections are under 35 USC 102 and the prior art is anticipatory of the claims. Impermissible hindsight is not a rebuttal argument to rejections made under 35 USC 102.
In the arguments presented on page 7-9 of amendment, the applicant argues that Whitehead and Pickles do not suggest or discloses a specific and controlled 
Examiner respectfully disagrees. The limitation “configured to adjust a relative signal to background for detecting a species” is a functional recitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Pickles/Whitehead is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Examiner additionally points to the rejection made supra under 35 USC 112(b) with respect to this limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795